DETAILED ACTION
The present Office action is in response to the application filing on 3 FEBRUARY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 3 and 8, the original disclosure does not disclose the predetermined sample unit is determined based on the intra prediction mode of the current block and a size of the current block. This limitation does not represent an original claim in an application for which this application depends on. Upon review of the specification, ¶¶ [0256-0258] and [0264-0266] describe a “shifting unit” that appears to represent a predetermined unit by which to perform the shifting. However, the shifting unit is described to the half or quarter of the current block, irrespective of the intra prediction mode of the current block. The claims are therefore not found to be supported in the original disclosure, failing the written description requirement.
With regard to claims 4 and 9, the original disclosure does not disclose the predetermined sample unit is determined to be half or a quarter of a number of the reference samples of the search range. This limitation does not represent an original claim in an application for which this application depends on. Upon review of the specification, ¶¶ [0256-0258] and [0264-0266] describe a “shifting unit” that appears to represent a predetermined unit by which to perform the shifting. However, the shifting unit is described to the half or quarter of the current block and not the search range. Furthermore, the recitation of a number of the reference samples suggests that it may not be a total of the reference samples, which is also not found in the original disclosure. The claims are therefore not found to be supported in the original disclosure, failing the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0343469 A1 (hereinafter “Jin”) in view of U.S. Publication No. 2011/0280304 A1 (hereinafter “Jeon”).
Regarding claim 1, Jin discloses an image decoding method ([0001], ll. 1-2, “video decoding method”), comprising:
deriving an intra prediction mode of a current block ([0021], ll. 5-6, “obtain information about an intra prediction mode of the current block”);
determining a search range of reference samples for an intra prediction of the current block ([0147], ll. 1-6, “the video decoding apparatus 100 may generate a predicted sample value of a current block 405 by using a sample of an adjacent reference region 420, wherein the sample is from among samples of a region 410 which were reconstructed prior to the current block 405 in a current block:” e.g., the region represents the search range);
determining the reference samples for the intra prediction of the current block among the search range of the reference samples ([0066], ll. 1-4, “The intra predictor 120 may obtain the predicted sample value of the current block by using a reference sample located in an intra prediction direction indicated by the intra prediction mode of the current block.” Note, FIG. 4A represents an example where the reference region 420 contains reference blocks 430-445 in the search range for choosing the reference samples based on the intra prediction mode); and
generating a prediction block performing the intra prediction for the current block based on the intra prediction mode and the reference samples ([0008], ll. 6-11, “obtaining a predicted sample value of the current block by using at least one sample that is from among samples included in an adjacent reference region of a plurality of lines and is located, from the current block, in an intra prediction direction indicated by an intra prediction mode;” [0066], ll. 1-4, “The intra predictor 120 may obtain the predicted sample value of the current block by using a reference sample located in an intra prediction direction indicated by the intra prediction mode of the current block.” Note, the intra prediction will predict each of the samples in the current block)

Jin fails to expressly disclose wherein the reference samples are determined by shifting a predetermined unit among the search range. Note, Jin describes ¶¶ [0068] and [0105] copying reference samples for unavailable sample values; however, this subject matter is not disclosed only in the publication that was published after the filing date of the instant application. Therefore, the copying of values in Jin is not relied upon in the rejection.
However, Jeon teaches wherein the reference samples are determined by shifting a predetermined sample unit among the search range ([0082], ll. 5-7, “the sample value of either reference sample A or B may simply be copied to pad-in the unavailable samples of the left neighboring block.” FIGS. 13-17 depict copying neighboring reference sample values available (e.g., within the search range) to unavailable reference sample value locations. Note, the shifting is interpreted as copying the value from one location to a neighboring location and the unit is the reference sample size that is shifted in multiples of itself up to the total of the block length).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced an unavailable reference sample, as taught by Jeon ([0082]), in Jin’s invention. One would have been motivated to modify Jin’s invention, by incorporating Jeon’s invention, to provide a more flexible and accurate intra prediction ([0017]).
Regarding claim 2, Jin and Jeon disclose all of the limitations of claim 1, as outlined above. Additionally, Jin discloses wherein the search range is determined based on the intra prediction mode of the current block and a size of the current block ([0153], ll. 1-4, “the video decoding apparatus 100 may determine one or more samples in the adjacent reference region 420 according to the intra prediction direction indicated by the intra prediction mode.” FIGS. 4A to 9B depict adjacent reference areas that conform to the size of the current block).
Regarding claim 3, Jin and Jeon disclose all of the limitations of claim 1, as outlined above. Additionally, Jeon discloses wherein the predetermined sample unit is determined based on the intra prediction mode of the current block and a size of the current block ([0082], ll. 5-7, “the sample value of either reference sample A or B may simply be copied to pad-in the unavailable samples of the left neighboring block.” FIGS. 13-17 depict copying neighboring reference sample values available (e.g., within the search range) to unavailable reference sample value locations. Note, the shifting by the predetermined sample unit is based off of the nearest reference sample to the current block (e.g., its location based on the sample size of the current block) in an intra mode to be predicted). The same motivation of claim 1 applies to claim 3.
Regarding claim 4, Jin and Jeon disclose all of the limitations of claim 1, as outlined above. Additionally, Jeon discloses wherein the predetermined sample unit is determined to be a half or a quarter of a number of reference samples of the search range (FIGS. 15 and 16 depict a top and a left reference line unavailable, respectively, and because the search range in these examples appear to be twice the block length, then the shifting would require a full block length, which is half the search range. Note, any number less than half meets the claim limitation since “a number” of reference samples does not have to be the total number of reference samples). The same motivation of claim 1 applies to claim 4.
Regarding claim 5, Jin and Jeon disclose all of the limitations of claim 1, as outlined above. Additionally, Jeon discloses wherein the reference samples are determined by shifting the predetermined sample unit only for a left reference sample or an upper reference sample of the current block (FIGS. 15 and 16 depict only a single reference being copied. Paragraphs [0078-0084] describe the copying of values for FIGS. 15 and 16 including the copying of a single reference sample that is a left reference sample or an upper reference sample). The same motivation of claim 1 applies to claim 5.
Regarding claim 6, the limitations are the same as those in claim 1; however, written as an encoder instead of a decoder, which perform the same prediction steps. Therefore, the same rationale of claim 1 applies equally as well to claim 6.
Regarding claim 7, the limitations are the same as those in claim 2; however, written as an encoder instead of a decoder, which perform the same prediction steps. Therefore, the same rationale of claim 2 applies equally as well to claim 7.
Regarding claim 8, the limitations are the same as those in claim 3; however, written as an encoder instead of a decoder, which perform the same prediction steps. Therefore, the same rationale of claim 3 applies equally as well to claim 8.
Regarding claim 9, the limitations are the same as those in claim 4; however, written as an encoder instead of a decoder, which perform the same prediction steps. Therefore, the same rationale of claim 4 applies equally as well to claim 9.
Regarding claim 10, the limitations are the same as those in claim 5; however, written as an encoder instead of a decoder, which perform the same prediction steps. Therefore, the same rationale of claim 5 applies equally as well to claim 10.
Regarding claim 11, the limitations are the same as those in claim 6; however, written in a different statutory category. Therefore, the same rationale of claim 6 applies equally as well to claim 11. Additionally, Jin discloses a recording medium storing a bitstream formed by a method of encoding a video ([0024], “a non-transitory computer-readable recording medium.” FIG. 1C describes a bitstream generator 170 that outputs a bitstream conforming with the output of the encoding method).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481